Citation Nr: 0116378	
Decision Date: 06/15/01    Archive Date: 06/19/01

DOCKET NO.  00-10 882	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran served on active duty in the military during the 
Vietnam War, from May 1964 to May 1967.  He died in February 
1999.  The appellant is his widow.  She appealed to the Board 
of Veterans' Appeals (Board) from an October 1999 decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico, which denied her claim for 
service connection for the cause of the veteran's death.  As 
support for her claim, she testified at a hearing at the RO 
in July 2000.


REMAND

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability that either 
was incurred in or aggravated by service, or which was 
proximately due to or the result of a service-connected 
condition, was either a principal or contributory cause of 
death.  38 U.S.C.A. §§ 1110, 1310 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.303, 3.310(a), 3.312(a) (2000); see also Allen 
v. Brown, 7 Vet. App. 439 (1995).

For a service-connected disability to be the principal cause 
of death, it must singularly or jointly with some other 
condition be the immediate or underlying cause of death, or 
be etiologically related thereto.  38 C.F.R. § 3.312(b).  For 
a service-connected disability to be a contributory cause of 
death, it must be shown that it contributed substantially or 
materially, that it combined to cause death, or aided or lent 
assistance to the production of death.  38 C.F.R. § 3.312(c).

According to his certificate of death, the veteran died on 
February 12, 1999, at the age of 57, and the immediate cause 
of death was respiratory failure secondary to lung metastasis 
secondary to malignant melanus.  No other conditions were 
listed on the certificate of death as contributing to his 
death.  An autopsy apparently was not performed.

The appellant alleges that she is entitled to service 
connection for the cause of the veteran's death because he 
developed the terminal lung cancer as a result of being 
exposed to Agent Orange while on active duty in the military, 
in Vietnam.

A veteran who, during his period of active duty in the 
military, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to the 
toxic herbicide Agent Orange, unless there is affirmative 
evidence to the contrary.  See McCartt v. West, 12 Vet. App. 
164, 167-68 (1999).  Section 3.309(e) list the following 
diseases as qualifying for this presumption, even if there is 
no record of these diseases during service:  chloracne or 
other acneform diseases consistent with chloracne, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancers of the 
lung, bronchus, larynx or trachea) and 
soft-tissue sarcoma.  Id.  For this presumption to apply to 
these respiratory cancers, they must have become manifest to 
a degree of 10 percent within 30 years after the last date on 
which the veteran was exposed to the Agent Orange in Vietnam. 
38 C.F.R. § 3.307(a)(6)(ii).

Although the RO was unable to confirm the exact dates that 
the veteran was stationed in Vietnam, his entire period of 
active duty in the military from May 1964 to May 1967 was 
well within the boundary dates alluded to above (from January 
9, 1962, to May 7, 1975) to be considered a Vietnam Era 
veteran.  And the medical records concerning the treatment 
that he received on various occasions from February 1998 
until his death in February 1999 confirm that he had two 
primary diagnoses of cancer-including a malignant melanoma 
affecting his heel, but also squamous cell carcinoma of his 
lung and epidermoid lung carcinoma, one of which apparently 
had metastasized.  But since he served in Vietnam during the 
time in question, and had lung cancer of the type listed in 
section 3.309, it must be presumed that he was exposed to 
Agent Orange while in Vietnam since there is no 
countervailing evidence to the contrary.

According to the medical evidence currently of record, 
however, the veteran's lung cancer was not initially 
diagnosed until February 1998-which was slightly more than 
30 years after his service in the military had ended, in May 
1967, even were the Board to assume, for the sake of 
argument, that he was exposed to Agent Orange on the very 
last day of his period of active duty.  So, because of this, 
the claim for service connection for the cause of his death 
would have to be denied.  But the medical records concerning 
the treatment that he received during the months immediately 
preceding his death-from February 1998 to February 1999, 
show that his doctors treated his lung cancers with 
palliative chemotherapy, possibly, at least in part, because 
his cancer was inoperable.  So there is a chance that his 
lung cancer already was in an advanced stage at the time of 
the initial diagnosis in February 1998.  But that remains to 
be seen since there currently is no medical opinion of record 
addressing this dispositive issue.  Consequently, a medical 
opinion should be obtained prior to further consideration of 
this claim because it possibly could provide a medical basis 
for concluding that the veteran had lung cancer to the 
requisite degree of 10 percent within 30 years after service, 
although not actually initially diagnosed until a few months 
after the 30-year window had expired.  See, e.g., EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991); Russo v. Brown, 9 
Vet. App. 46 (1996); Waddell v. Brown, 5 Vet. App. 454, 456 
(1993); Gregory v. Brown, 8 Vet. App. 563 (1996); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  However, aside from 
that, even if it is determined that he did not initially 
develop the fatal lung cancer within 30 years after service, 
that still would not be an absolute bar to the appellant 
establishing her entitlement to service connection for the 
cause of his death because she still must be permitted to 
submit proof of direct causation-linking his death from the 
terminal lung cancer to exposure to Agent Orange in service.  
Cf. Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 
Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. 
Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 
118 S.Ct. 1171 (1998); see also Brock v. Brown, 10 Vet. App. 
155, 160-61 (1997).

This additional development in this case, prior to issuing a 
decision, is particularly necessary in light of the recently 
enacted Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the U.S. 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
VAOPGCPREC 11-00 (Nov. 27, 2000); Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.


Accordingly, the case hereby is REMANDED to the RO for the 
following development and consideration:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied-including giving the 
appellant an opportunity to identify or 
submit any medical evidence suggesting 
that the veteran's death from terminal 
lung cancer was a residual of exposure to 
Agent Orange while in Vietnam.

2.  Thereafter, the RO should obtain a 
medical opinion indicating whether it is 
at least as likely as not that 
the veteran's lung cancer developed within 
30 years after his last exposure to Agent 
Orange in Vietnam, which presumably was 
sometime during 1967, or whether, instead, 
the initial diagnosis of record in 
February 1998 represented the first 
manifestation of the lung cancer 
after service.  And since the purpose of 
obtaining the opinion is to resolve this 
dispositive question of whether his 
terminal lung cancer was related to his 
service in the military-as opposed to 
other causes (smoking, etc.), to the 
extent possible, the physician providing 
the opinion should set forth his/her 
findings in a report demonstrating a 
discussion of the evidence and conclusions 
in this regard.  It also is imperative 
that the physician review the evidence in 
the claims folder, including a copy of 
this remand, prior to rendering the 
opinion, and that the physician provide 
the rationale underlying all opinions 
expressed-citing, if necessary, to 
specific evidence in the record.  And the 
report of the opinion should be 
typewritten, for clarity and legibility, 
and should be associated with the other 
evidence on file in the deceased veteran's 
claims folder.

3.  The RO should review the report of the 
opinion to determine if it is in 
compliance with the directives of this 
remand.  If not, then it should be 
returned, along with the claims folder, 
for immediate corrective action.  
See 38 C.F.R. § 4.2.

4.  Upon completion of the above 
development, and any other development 
deemed warranted by the VCAA,  the RO 
should readjudicate this claim.  If the 
benefit sought on appeal remains denied, 
the appellant and her representative 
should be provided an appropriate 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits-to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Keith W. Allen
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


